In an action to recover damages for personal injuries, the defendants Robert Lawrence, Thriftway Leasing Co., and Control Services of Greater New York appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Friedmann, J.), dated October 5, 1993, as denied their motion for summary judgment dismissing the complaint insofar as it is asserted against them.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, and the complaint is dismissed insofar as it is asserted against the appellants.
The appellants’ submissions made out a prima facie case that the respondent Salvatore Loiacano had not sustained a serious injury as defined by Insurance Law § 5102 (d). The affidavit of chiropractor James S. Kaufman, submitted by the respondents, was deficient insofar as it failed to indicate that *705the opinion expressed therein was based upon a recent medical examination (see, Philpotts v Petrovic, 160 AD2d 856; Covington v Cinnirella, 146 AD2d 565). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.